FIRST AMENDMENT TO THE

THE TAUBMAN COMPANY LONG-TERM PERFORMANCE COMPENSATION PLAN

 

(As Amended and Restated Effective January 1, 2000)

 

WHEREAS, THE TAUBMAN COMPANY LLC (formerly The Taubman Company Limited
Partnership) (the “Company”) has adopted and maintains The Taubman Company
Long-Term Performance Compensation Plan, as most recently amended and restated
effective January 1, 2000 (the “Plan”); and

WHEREAS, pursuant to Section 7.1 of the Plan, the Compensation Committee of the
Board of Directors of Taubman Centers, Inc. (the “Compensation Committee”) has
the authority to amend the Plan; and

WHEREAS, the Compensation Committee desires to amend the Plan, effective as of
January 1, 2005, to comply with new provisions in the law enacted as
Section 409A of the Internal Revenue Code of 1986, as amended, with respect to
awards granted under the Plan that were not vested as of December 31, 2004, and
to make certain other miscellaneous changes.

NOW, THEREFORE, the Plan is hereby amended as follows:

1.

A new Section 2.8A is hereby added to the Plan, reading as follows:

“2.8A     Notwithstanding the above, for any 409A Award ‘Change of Control
Event’ means either:

(a) a majority of the Board of Directors is replaced during a 12-month period by
directors whose appointment or election was not approved by a vote of at least
50% of the directors comprising the Board of Directors on the date immediately
preceding the removal or election; or

(b) the acquisition by any person or more than one person acting as a group
other than A. Alfred Taubman or any of his immediate family members or lineal
descendants, any heir of the foregoing, any trust for the benefit of any of the
foregoing, any private charitable foundation, or any partnership, limited
liability company, or corporation owned or controlled by some or all of the
foregoing, of ownership of 50% or more of the total fair market value or total
voting power of the outstanding voting capital stock of TCO.”

2.

Section 2.11 of the Plan is hereby amended to read as follows:

“2.11    ‘Company’ means The Taubman Company LLC, a Delaware limited liability
company, and any successor interest to the business of The Taubman Company LLC
that has, by agreement, adopted the Plan.”

3.

A new Section 2.17A is hereby added to the Plan, reading as follows:

“2.17A   Notwithstanding the above, for any 409A Award ‘Disability’ or
‘Disabled’ means an Employee’s physical or mental condition resulting from any
medically determinable physical or mental impairment that renders such Employee
incapable of engaging in

 


--------------------------------------------------------------------------------



 

any substantial gainful employment and that can be expected to result in death
or that has lasted or can be expected to last for a continuous period of not
less than three-hundred sixty-five (365) Days.

The Disability of an Employee and the date on which an Employee ceases to be
employed by reason of Disability shall be determined by the Company, in
accordance with uniform principles consistently applied, upon the basis of such
evidence as the Compensation Committee and the Company deem necessary and
desirable, and its good faith determination shall be conclusive for all purposes
of this Plan. The Compensation Committee or the Company shall have the right to
require an Employee to submit to an examination by a physician or physicians and
to submit to such reexaminations as the Compensation Committee or the Company
shall require in order to make a determination concerning the Employee’s
physical or mental condition; provided, however, that:  (a) an Employee may not
be required to undergo a medical examination more often than once each
one-hundred eighty (180) Days, nor at any time after the normal date of the
Employee’s Retirement; and (b) the fees and expenses of any such medical
examination(s) shall be considered expenses of administering the Plan. If any
Employee engages in any occupation or employment (except for rehabilitation as
determined by the Compensation Committee, on the recommendation of the Company)
for remuneration or profit, which activity would be inconsistent with the
finding of Disability, or if the Compensation Committee, on the recommendation
of the Company, determines on the basis of a medical examination that an
Employee no longer has a Disability, or if an Employee refuses to submit to any
medical examination properly requested by the Compensation Committee or the
Company, then in any such event, the Employee shall be deemed to have recovered
from such Disability.”

4.

A new Section 2.32A is hereby added to the Plan, reading as follows:

“2.32A Notwithstanding the above, for any 409A Award ‘Retirement’ means the
termination of employment by an Employee after the attainment of age sixty-two
(62) or upon such earlier date as required by local law.”

5.          A new Section 2.35 is hereby added to the Plan, reading as follows,
and the subsequent sections of Article 2 are hereby renumbered accordingly:

“2.35    ‘Termination’ or ‘Terminates,’ for 409A Awards only, means the
termination of an Employee’s employment with the Company and with all members of
the Company’s controlled group, as described under the aggregation rules of Code
Section 409A and any associated Internal Revenue Service guidance, and shall
include a termination for any reason or no reason.”

6.          All instances of the word “termination” in the Plan, with respect to
409A Awards only, as the word refers to the termination of an Employee’s
employment as defined in Section 2.35 of the Plan, are hereby capitalized.

7.

A new Section 2.41 is hereby added to the Plan, reading as follows:

“2.41    ‘409A Award’ means any Award that was not vested on December 31, 2004,
and is therefore subject to the nonqualified deferred compensation requirements
of Section 409A of the Code, as enacted on October 3, 2004, as part of the
American Jobs Creation Act of 2004.”

8.

Section 5.6 of the Plan is hereby amended to read as follows:

 

 

2

 


--------------------------------------------------------------------------------



 

 

“5.6      Acceleration of Vesting. Notwithstanding anything to the contrary in
the Plan, including Section 5.4 hereof, the Compensation Committee, in its
discretion, upon the recommendation of the Company, may accelerate at any time
the vesting of an Award that has not previously become vested, except that for
409A Awards, payment will not be made before Termination.”

9.          A new Section 6.5A is hereby added to the Plan, reading as follows,
and any cross references to Section 6.5 in the Plan shall also include
Section 6.5A:

“6.5A    Time and Manner of Payment. Notwithstanding the above, as soon as
administratively practicable following the Settlement Date for a 409A Award Sub
Account of a Participant, but no later than two (2) months following the Vesting
Date, the Company shall pay to the Participant the Payout Value of such Sub
Account (which will be the same as the Vesting Date Value if the Sub Account is
not deferred). Payment to the Participant of the Payout Value shall be made in
cash in a lump sum. Any and all amounts due under the Plan shall be the sole
obligation of the Company, and neither TRG nor TCO shall have any liability to
Participants or Beneficiaries under this Plan.”

10.        A new Section 6.6A is hereby added to the Plan, reading as follows,
and any cross references to Section 6.6 in the Plan shall also include
Section 6.6A:

“6.6A

Deferral of Settlement Date.

Notwithstanding the above, for any 409A Award, the following deferral rules
apply:

(a)        Deferral for One to Five Years. Subject to the provisions of
Section 7.2 of the Plan, each Participant may make, with respect to each 409A
Award (i.e., the Sub Account established in respect of such 409A Award), an
election to defer the Settlement Date that would otherwise occur on the Vesting
Date of such 409A Award. A Participant can elect to defer until the earlier of
(i) the January 1st which is one to five (1 - 5) years after the Vesting Date of
such 409A Award; and (ii) the date on which the Participant’s employment with
the Company Terminates for any reason; provided, however, that in the case of a
key employee (as defined in Section 416(i) of the Internal Revenue Code),
distributions made on account of Termination may not be made earlier than
six (6) months following Termination, or if earlier, the death of the
Participant.

(b)        Deferral Beyond Five Years. Provided the Company has received advice
of its counsel that such an election would not cause the Plan to become subject
to the nondiscrimination, funding, and fiduciary provisions of the Employee
Retirement Income Security Act of 1974, as amended, any Participant whose total
cash compensation (paid in the previous calendar year) determined as of the date
on which the deferral election is made, exceeds $120,000 (or such other amount
as counsel to the Company may advise from time to time) may, in lieu of
deferring the Settlement Date for the aforementioned one to five year period,
make an election to defer the Settlement Date for a 409A Award until the earlier
of (i) any January 1st selected by the Employee at the time of such deferral
election; and (ii) the date on which the Participant’s employment with the
Company Terminates for any reason; provided, however, that in the case of a key
employee (as defined in Section 416(i) of the Internal Revenue Code),
distributions made on account of Termination may not be made earlier than
six (6) months following Termination, or if earlier, the death of the
Participant.

 

3

 


--------------------------------------------------------------------------------



 

 

(c)        Election to Divide Sub Account in Half. A Participant may also elect
to divide a Sub Account in half and receive 50% of his Sub Account (rounded up
to the nearest whole dollar) as soon as administratively practicable following
the Vesting Date of such Sub Account. The remaining 50% of the Participant’s
vested Sub Account shall be deferred until the Settlement Date elected pursuant
to a valid deferral election under this Section 6.6A.

(d)        Deadline for Deferral Election. Any election by a Participant to
defer the Settlement Date for a Sub Account pursuant to this Section 6.6A must
be made in the calendar year prior to the calendar year in which the Vesting
Date for such Sub Account occurs. An election to defer the Settlement Date for a
Sub Account shall become irrevocable on the December 31st prior to the Vesting
Date for such Sub Account.”

11.

A new Section 6.7A is hereby added to the Plan, reading as follows:

“6.7A    Early Termination of Deferral Period. Notwithstanding the above, for
any 409A Award, any Deferral Period elected pursuant to Section 6.6A hereof
shall terminate immediately on the occurrence of either the Termination of the
employment of the Participant for any reason or a Change of Control Event. Any
409A Award Sub Accounts that a Participant has elected to defer shall be valued
as of the Settlement Date in accordance with Section 6.1, 6.2, or 6.3, as
applicable, and shall be distributed in a lump sum payment within two (2) months
following the termination of the Deferral Period.”

12.

Section 7.2 of the Plan is hereby amended to read as follows:

“7.2      Termination of the Plan. The Compensation Committee shall have the
right and power to terminate the Plan at any time, and no Award shall be granted
under the Plan after such termination. Upon termination of the Plan by the
Compensation Committee, no further deferral elections pursuant to Section 6.6 or
Section 6.6A shall be permitted unless the Compensation Committee specifically
provides otherwise. In connection with any termination of the Plan pursuant to
this Section 7.2, the Compensation Committee may, in its sole discretion, cause
all existing Deferral Periods for Sub Accounts then outstanding under the Plan,
other than those for 409A Awards, to also terminate, thereby accelerating the
Settlement Date for such Sub Accounts. Subject to the Compensation Committee's
authority to terminate all existing Deferral Periods, other than those for 409A
Awards, upon termination of the Plan, any Awards outstanding at the time of
termination of the Plan shall vest and become payable to the same extent and
subject to the same terms and conditions, as provided in Article 6 hereof, that
would have applied to such Award if the Plan had not been terminated.”

13.

Section 7.3 of the Plan is hereby amended to read as follows:

“7.3      Dissolution of TRG. The dissolution of TRG (provided that TRG is not
reconstituted as provided in the Partnership Agreement) shall cause the Plan to
terminate immediately without any further action on the part of the Compensation
Committee, and each outstanding Sub Account which is not then vested to vest
immediately and fully. In addition, the dissolution of TRG shall cause all
existing Deferral Periods for Sub Accounts then outstanding under the Plan,
other than those for 409A Awards, to terminate immediately, thereby accelerating
the occurrence of the Settlement Date for each such Sub Account. Upon the
dissolution of TRG, each Participant shall be paid the aggregate Payout Value of
his or her Sub Accounts, other than those for 409A Awards, as provided in
Article 6 hereof. 409A Awards shall be paid as if no dissolution had occurred.
The grant of any Awards pursuant to the Plan shall not affect in any

 

4

 


--------------------------------------------------------------------------------



 

way the right or power of the Company or TRG to make changes to its business
structure, or to merge, dissolve, or terminate, or to sell or transfer any or
all of its assets. Any deferral elections made by a Participant pursuant to
Section 6.6 of the Plan will be left intact.”

14.

A new Section 7.4A is hereby added to the Plan, reading as follows:

“7.4A    Termination of Management Contract/Change of Control Event.
Notwithstanding the above, for 409A Awards only, upon the termination of the
Master Services Agreement (as defined in the Partnership Agreement) between TRG
and the Company, for any reason, without a renewal of such Master Services
Agreement, or upon the occurrence of a Change of Control Event, the Plan shall
terminate immediately, without any further action on the part of the
Compensation Committee, and each outstanding 409A Award Sub Account which is not
then vested shall vest immediately and fully. On the occurrence of a Change of
Control Event only, all existing Deferral Periods for 409A Award Sub Accounts
then outstanding under the Plan shall terminate immediately, thereby
accelerating the Settlement Date for such Sub Accounts; and each Participant
shall be paid the aggregate Payout Value of his or her Sub Accounts as provided
in Article 6 of the Plan. Upon the termination of the Master Services Agreement,
however, Deferral Periods for 409A Award Sub Accounts will not terminate, and
such 409A Awards will be paid as if the termination of the Master Services
Agreement had not occurred.”

15.        Except as expressly set forth herein, the terms and provisions of the
Plan shall continue unmodified and are hereby confirmed and ratified.

16.        This First Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.

17.        This First Amendment shall be governed by and construed in accordance
with the laws of the State of Michigan.

IN WITNESS WHEREOF, the undersigned has executed this First Amendment as of the
date written below.

TAUBMAN REALTY GROUP,

 

a Delaware limited partnership

 

By:

Taubman Centers, Inc.

 

Its:

Managing General Partner

 

By:

/s/ Esther R. Blum

 

Esther R. Blum

 

 

Its: Senior Vice President, Controller,

 

and Chief Accounting Officer

 

 

Date:

March 4, 2005

 

 

 

5

 

 

 